 Case 1:20-cv-00376-RLM Document 22 Filed 06/10/20 Page 1 of 1 PageID #: 136
ROANNE L. MANN                                DATE:    June 10, 2020
UNITED STATES MAGISTRATE JUDGE                START: 12:00 p.m.
                                              END:     12:30 p.m.

DOCKET NO:          20-cv-376 (RLM)
CASE:                Foo v. E Capital Funding LLC. et al


G    INITIAL CONFERENCE                              X   OTHER/CHEEKS HEARING
G    DISCOVERY CONFERENCE                            G   FINAL/PRETRIAL CONFERENCE
G    SETTLEMENT CONFERENCE                           G   TELEPHONE CONFERENCE
G    MOTION HEARING                                  G   INFANT COMPROMISE HEARING

PLAINTIFF
                                                                  ATTORNEY
                                                  Justin Heiferman, Carter Qi




DEFENDANT
                                                                    ATTORNEY
                                                  Darren Marks, Ndukwe Agwu




G   FACT DISCOVERY TO BE COMPLETED BY
G    NEXT CONFERENCE SCHEDULED FOR
G    JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY ____________________
G    PL. TO SERVE DEF. BY:__________ DEF. TO SERVE PL. BY:____________

RULINGS:      PLEASE TYPE THE FOLLOWING ON DOCKET SHEET

The Court conducts a telephonic Cheeks hearing and concludes that the settlement amount is
fair and reasonable and was reached through arms-length negotiations. For the reasons stated
on the record, the Court approves the settlement, subject to the parties filing a stipulation that
provides that the settlement agreement’s confidentiality provisions do not apply to the
settlement of the FLSA claims. The parties consent to modification of the stipulation of
dismissal, as discussed.
